Title: To James Madison from Charles Pinckney, 20 May 1802
From: Pinckney, Charles
To: Madison, James


(Private)
Dear SirMay 20: 1802 In Madrid
Agreeably to your desire I now transmit the account of my Contingencies up to the last of May. There are some contingencies of Mr: Grahams for the Use of the Office which not being liquidated in time for this Opportunity will be included in the next account.
I have made no charge for the Expences of my Passage to Europe because I did not know whether I ought or not & before I did I thought it best to know from you what is your Opinion. Believing however that all our Envoys to France were & knowing that Mr Livingston was furnished with passages by the Government I did not know but that it would be allowed to me. On this subject however I will be governed by your Opinion & Directions. Every thing here is so monstrously dear that to us in America it appears incredible. I send you this as a private letter & therefore I take the Liberty to inclose you open a Letter written to my Daughter, which please read & then seal & forward it by Post. Remember when this Letter was written, it was not written with a View to be read by a secretary of state & a philosopher & statesman but to a little dear Girl of only Eleven Years old of whom I think perpetually & frequently with my Eyes full of tears. I wish now I had sent you those I wrote from Paris & Holland & other countries to shew you my Movements, But as I am hopeful one day to put them all, with my Opinions & reflections on paper, perhaps they will then be more worth your seeing. I did not describe them to the President, because he has seen them all & with more able & judicious Eyes than mine, although perhaps not with more industrious ones, for I have been extremely laborious & inquisitive & I only wish I had his method of digesting what I have seen.
In one of my last Letters I mentioned to you the enormous Expences & extravagant Charges for Letters brought here from foreign countries & particularly the United States. They mark them all as brought in their own Vessels across the Ocean & sometimes I have had to pay thirty Dollars a day postage. Every packet of Ships papers in Bundles of any kind pay the same & no Difference is made between Newspapers & others. I have therefore written to all the Consuls in the different ports not to send any large packets or Bundles except those marked “Department of State” by the Post, & I would be obliged to your Office to give the same Directions. I have stopped all Newspapers, except one from Paris & another from London which I concieve are necessary to the information of this Office & are with the American Papers sufficient.
The Post Office here never give receipts or Vouchers. I applied for, but was answered, it was not usual. I therefore wish this Expenditure to be as small as possible. I make one of my Domestics bring all the letters & keep a regular account which is always a long one from the letters I constantly receive on the subject of the numerous applications for Vessels captured. The expences of the Interpreter will be included in his annual account & I will send you his receipt. The other charges of my account are usual annual ones & fixed. Mr Graham has at my request opened a regular Book for Consuls & I have as yet paid but one small account for the Consul at Cadiz. I am hopeful to inclose you by this opportunity a Letter written part of it some time agoe & in cypher to the President which I will thank you to have decyphered & given to him. It is now some time since I heard from you & I will thank you when you write to note those Letters of mine you recieve.
The letter to my little Daughter which I wish you to read is in the letter to Mr Doyley & Mr Freneau. I have inclosed it there but left it open for you to read. When read please inclose it in the Letter to Mr Freneau & Mr Doyley again & seal that & send it by Post.
The ratification & consequent effects of the definitive treaty have created so much Business for this court which requires their immediate attention that I have not yet recieved an answer to my last proposal in which I reiterated the propriety of the Junta’s sitting in our country. I expect to see Mr Cevallos again on Tuesday & shall write you what he says further. I am very anxious to hear from you as I have been indirectly informed that Congress have taken up the Business of Spanish Spoliations & I shall be exceedingly glad to know if they have recommended any particular mode to be pursued or what they have done.
The difficulty of my recieving advices here is great. I have lately recieved letters written nearly six months agoe. I am still collecting commercial intelligence for you & trust you will recieve it safe as I transmit it, as it goes by Duplicates.
I cannot persuade this Government to consent to a Consul or Agent from the United States residing at New Orleans. They seem to lament that they cannot but still steadily to pursue the line they have Adopted with respect to other Nations.
I have just recieved a Letter from Mr Isaac Cox Barnet our ex consul at Bourdeaux. His situation I wrote you before—it is really a hard one. Should any vacant consulship in France or Spain, or indeed any part of Europe, occur, I should be very glad, & so would all the Americans in Europe to see him have it. His knowledge, good character & filial piety have interested them al⟨l⟩ in his favour. Mr: Barnet was I am told one of the best Consuls We had in Europe.
As I choose to send my Letter and Opinions to the President about some things in Europe open to you in cypher to have decyphered, & to see likewise I find it cannot be finished for this post & I will send it the next & conclude myself with my best respects to Mrs: Madison & my affectionate & sincere regard to the President & yourself & our friends at Washington dear sir Yours Truly
Charles Pinckney
Be so good as to tell the President if he can for a moment read my effusions to my little dear Daughter & remember that they are written expressly for her to Understand, I beg him to do so. But I dare say, he will not dislike the Costumes of the french & spanish Ladies.
 
[Enclosure]
Contingent Expences of the Mission of the United States to the Court of Spain for the following Expenditures—

1801



December 10:
To Expences of different Escorts on the roads to Madrid where dangerous
26.—

To Extra expence of Mules in consequence of my being obliged to go to the royal sitio
48.—
1802


January
To Expences of payments of fees for the last & present year to the Porters & officers of the Department of State & others & for the attendance & care of Letters at the Post Office there the usual annual fee & Donations on my presentation to the King
86.—

To the Band of Music
10  
10
To Expences of Books for the Office & Paper Wax & Quills & &
35.—
February 24
To so much paid in part for the Spanish translations for this Office to be included in the Translators General account for the year
144 —
May
To the amount of Postage paid in December for a few Letters & afterwards for the Office for January February March April & May
366 ½

To Extra Expences of mules going & returning to the royal Sitio on important Business & to a grand Gala
  48.—

Dollars
$763 ½
  

   
   RC and enclosure (DLC). In the lower margin of the enclosure Daniel Brent noted: “No vouchers accompanied this account of Mr Pinckney / DB.”


